              Case 3:20-cv-01098 Document 1 Filed 02/20/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,
                                                  CIVIL NO. 20-cv-1098
 Plaintiff,

 v.

 DR. WILLIAM SILVA CHERENA                        False Claims Act, 31 U.S.C. § 3729
 Defendant.



                                           COMPLAINT

        TO THE HONORABLE COURT:

        COMES NOW the United States of America, by and through the undersigned attorneys,

and very respectfully alleges and prays:

                                       INTRODUCTION

        1.    The United States files this action under the False Claims Act (“FCA”), 31 U.S.C. §

3279 et seq., to recover civil monetary penalties from the defendant’s false claims to the United

States Department of Health and Human Services made in violation of federal law and applicable

statutory provisions.

                                JURISDICTION AND VENUE

        2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1345 and its

general equitable jurisdiction; as well as subject-matter jurisdiction pursuant to 28 U.S.C. § 1331,

since the civil action arises under the laws of the United States, in particular, 31 U.S.C. §§ 3729,

3730.

        3.    This Court has personal jurisdiction over Defendant, who resides within the District
                                                 1
              Case 3:20-cv-01098 Document 1 Filed 02/20/20 Page 2 of 6




 of Puerto Rico.

        4.     Venue is proper in this District under 28 U.S.C. § 1391 and 31 U.S.C. § 3732(a).

Defendant can be found, resides, and transacts business within the District of Puerto Rico.

                                             PARTIES

        5.     The plaintiff is the United States of America, on behalf of its Department of Health

 and Human Services, hereinafter referred to as “HHS”.


        6.     Defendant William Silva Cherena, hereinafter referred to as “Dr. Silva”, was at all

 times relevant, a General Practice physician licensed to practice medicine in the Commonwealth

 of Puerto Rico. Dr. Silva is also a resident of Puerto Rico. At all times relevant, Dr. Silva (NPI

 #1003884636) operated a private General Practice office located in the municipality of Sabana

 Grande, Puerto Rico. Dr. Silva was directly involved and participated in the daily operations of

 his medical office during the relevant period of time.

                                 THE MEDICAID PROGRAM

        7.     Except as otherwise specifically noted, the allegations set forth below describe the

Medicaid Program and other facts during the period relevant to this action, that is from on or about

March of 2014 until October of 2018.

        8.     HHS, through its component agency, the Centers for Medicare and Medicaid

Services, (hereinafter referred to as “CMS”), administers the national Medicaid Program.

        9.     The Medicaid Program is a medical assistance program jointly financed by state and

federal governments for low income individuals and is embodied in 42 U.S.C. § 1396 et seq.

(Medicaid and CHIP Payment and Access Commission). Together with the Children’s Health


                                                 2
                Case 3:20-cv-01098 Document 1 Filed 02/20/20 Page 3 of 6




Insurance Program (CHIP), it provides health coverage to millions of Americans, including children,

pregnant women, parents, seniors, and individuals with disabilities. Medicaid is the single largest

source of health coverage in the United States, and it was first enacted in 1965 as an amendment to

the Social Security Act of 1965.

          10.   To participate in Medicaid, federal law requires states to cover certain groups of

individuals. Low income families, qualified pregnant women and children, and individuals receiving

Supplemental Security Income (SSI) are examples of mandatory eligible groups. Sec. 1931 [42

U.S.C. § 1396u-1]; Sec. 1902(a)(10)(A)(i)(III); 1905(n) [42 U.S.C. § 1396a]; Sec.

1902(a)(10)(A)(i)((II)(aa) [42 U.S.C. § 1396a]. States have additional options for coverage and may

choose to cover other groups, such as individuals receiving home and community-based services and

children in foster care who are not otherwise eligible.

          11.   The Affordable Care Act of 2010 (“ACA”) created the opportunity for states to

expand Medicaid to cover all low-income Americans under age 65. It also established a new

methodology for determining income eligibility for Medicaid, which is based on the Modified

Adjusted Gross Income (“MAGI”). MAGI is used to determine financial eligibility for Medicaid,

CHIP, and premium tax credits and cost sharing reductions available through the health insurance

market.

       12.      States also have the option to establish a “medically needy program” for individuals

with significant health needs whose income is too high to otherwise qualify for Medicaid under other

eligibility groups. Medically needy individuals can still become eligible by “spending down” the

amount of income that is above a state’s medically needy income standard. Individuals spend down

by incurring expenses for medical and remedial care for which they do not have health insurance.


                                                  3
              Case 3:20-cv-01098 Document 1 Filed 02/20/20 Page 4 of 6




Once an individual’s incurred expenses exceed the difference between the individual’s income and

the state’s medically needy income level (“the spenddown amount”), the person can be eligible for

Medicaid. The Medicaid Program then pays the cost of services that exceeds the expenses the

individual had to incur to become eligible. Puerto Rico offers the eligibility option under the

medically needy program. Sec. 1102, 42 U.S.C. § 1302. 42 C.F.R. § 436.

        13.    The Office of Inspector General of the Department of Health and Human Services

(“HHS OIG”), through its Office of Investigations (“OI”), conducts criminal, civil and administrative

investigations of fraud and misconduct related to HHS programs, operations and beneficiaries. HHS

OIG operates an OIG Hotline, which allows the public, industry stakeholders, and others to report

suspected fraud, waste and abuse. HHS OIG also works collaboratively with other components to

develop appropriate enforcement actions and recommend fixes to aspects of HHS programs

vulnerable to fraud.

                                   STATEMENT OF FACTS

        14.    Between on or about March of 2014 and October of 2018, Dr. Silva assisted a number

of patients fraudulently enroll in the Medicaid Program under the medically needy program. In order

to make these patients eligible for the Medicaid Program, Dr. Silva prescribed unnecessary

medications that the patients did not need in order to spenddown the income of these patients. Dr.

Silva also assisted the patients with filling out the application forms for the Medicaid Program.

       15.     Once the patients became eligible for the Medicaid Program, the patients began to

obtain subsequent medical treatment in Dr. Silva’s office. Because these patients were now Medicaid

Program’s beneficiaries, the program began to cover their medical needs, to include utilization

(office visits, medication) and capitation (premium) payments. As such, Dr. Silva assisted with the


                                                  4
               Case 3:20-cv-01098 Document 1 Filed 02/20/20 Page 5 of 6




provision of false statements and representations regarding eligibility criteria, such as false medical

expenses, that resulted in the submission and subsequent payments of false claims under the FCA.

                                       CLAIM FOR RELIEF

                            False Claims Act− 31 U.S.C. § 3729 (a) (1)

        16.    This is a claim for civil monetary penalties under the FCA, 31 U.S.C. § 3729 (a)

(1).

        17.    Paragraphs 1 through 15 of this Complaint are hereby re-alleged and incorporated

as though fully set forth herein.

        18.     As part of the scheme to defraud and described in the above referenced Paragraphs,

Dr. Silva submitted and caused to be submitted on behalf of the patients over thirty-three (33) claims

for utilization and capitation payments after Dr. Silva and the patients misrepresented core eligibility

requirements during the enrollment process, that resulted in monetary losses to the United States.

This also allows for these patients to fraudulently obtain health care services for which they would

otherwise be ineligible, all in violation of 18 U.S.C. § 1347.

        19.    Under the FCA, a “claim” includes requests for money presented to agents of the

United States or to a contractor, grantee or other recipient, if the money is to be used on the

government’s behalf or to advance a government interest, as long as the United States provided any

portion of the money requested.

        20.    Each of these false statements constitute a unique claim of provider fraud on a

managed care organization, for which a civil monetary penalty must be assigned, as allowed by law

in an amount ranging from $11,181.00 to $22,363.00 each.




                                                   5
              Case 3:20-cv-01098 Document 1 Filed 02/20/20 Page 6 of 6




                                      PRAYER FOR RELIEF

        WHEREFORE, the United Sates respectfully requests that judgment be entered in its

favor and against Dr. Silva as follows:

         A.    Enter judgment against Dr. Silva for treble damages and civil monetary penalties in

the amount of $650,000.00 under the FCA.

         B.    Grant the United States interests from the day of judgment and such other and

further relief as this Court deems just and proper.



         RESPECTFULLY SUBMITTED,

         In San Juan, Puerto Rico, this 20th day of February 2020.

                                          W. STEPHEN MULDROW
                                          United States Attorney

                                          /s Jorge L. Matos
                                          Jorge L. Matos
                                          Assistant U.S. Attorney
                                          Civil Division
                                          USDC No. G01307
                                          Torre Chardon, Room 1201
                                          350 Carlos Chardon Avenue
                                          San Juan, PR 00918
                                          Tel. (787) 766-5656
                                          Fax. (787) 766-6219
                                          E-mail: Jorge.L.Matos2@usdoj.gov




                                                  6
Case 3:20-cv-01098 Document 1-1 Filed 02/20/20 Page 1 of 2
Case 3:20-cv-01098 Document 1-1 Filed 02/20/20 Page 2 of 2
Case 3:20-cv-01098 Document 1-2 Filed 02/20/20 Page 1 of 2
Case 3:20-cv-01098 Document 1-2 Filed 02/20/20 Page 2 of 2
